NUMBER 13-19-00423-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


KAYLON DOBY,                                                              Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                                     ORDER
    Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

      This cause is before the Court on State’s motion to order supplementation of the

reporter’s record. The reporter’s record in this cause was filed on October 10, 2019.

The State has advised this Court that the record does not contain proceedings held from

July 3, 2019.
       When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. See TEX. R. APP. P.

34.6(d). Accordingly, State’s motion to supplement the reporter’s record is GRANTED

and the appeal is ABATED.

       The trial court clerk of the 214th District Court of Nueces County is directed to

prepare a supplemental reporter’s record in this cause to include proceedings in trial court

cause number CR16003836-F from July 3, 2019. The supplemental record shall be filed

with this Court within 30 days from the date of this order.

       This appeal will be reinstated upon receipt of the supplemental reporter’s record

and upon further order of this Court.

       IT IS SO ORDERED.

                                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 10th
day of January, 2020.




                                              2